CROCKETT, Chief Justice
(concurring).
I concur with the main opinion that there is a severance damage caused by the taking of the defendants’ property for which they should have compensation. But I except from my concurrence the comments about State Road Commission v. Utah Sugar Company, because, as explained in my dissent in that case, I thought that viewing the total fact situation, there was also severance damage which should have been compensated. However, I further note my recognition that the majority decision therein is now the established law of this State in that fact situation.